Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Roger L. Browdy on 7/6/2022.
The application has been amended as follows: 
Claim 1. A method for the selection of eukaryotic cells secreting a protein of interest (POI), comprising identifying cells presenting Biotin Mimetic Peptide (BMP)comprising SEQ ID NO:5, on their cell surface, wherein the level of BMP presentation on the cell surface is correlated with the amount of POI secreted, the method comprising the steps of:
(i) transfecting eukaryotic cells with a first eukaryotic vector comprising a nucleic acid molecule, said nucleic acid molecule comprising
___(I) a nucleic acid coding sequence comprising, (1) a first nucleic acid sequence encoding a signal peptide, (2) a second nucleic acid sequence encoding said BMP, (3) a third nucleic acid sequence encoding a polypeptide stretch that comprises a glycophosphatidylinositol (GPI) anchor attachment site that allows the anchorage of the BMP, by a GPI anchor attached to an amino acid of said attachment site, to a cell membrane, and (4) at least one expressible POl-encoding nucleic acid sequence; and

___(II) a first promoter operably linked to said sequence (I) and capable of driving transcription of said sequence (I) in said eukaryotic cells
(ii) culturing said cells under conditions conducive to expression of said nucleic acid sequence (I) under the control of said promoter, and the expression product of said nucleic acid sequence (I) is processed by said cells to remove said signal peptide and to remove a portion of said GPI anchor attachment site and attach a GPI anchor to said amino acid of said attachment site which as a result of said removal is the C-terminal of the processed expression product, yielding a second post-translational product comprising said BMP that is anchored, by said GPI anchor attached to said amino acid of said GPI anchor attachment site, to the membranes of said cells, thereby establishing a stable pool of BMP-transfected cells;
(iii) labeling the BMP-transfected cells with a detectable biotin-binding
moiety; and
(iv) identifying and isolating BMP-transfected cells labeled with the
detectable biotin-binding moiety, thereby identifying cells expressing
POL.

Claim 15. The method of claim 1, wherein the GPI anchor attachment site is the mouse CD59acomprising SEQ ID NO:9, or a mutant CD48comprising SEQ ID NO:3

Claim 16. The method of claim 1, wherein the signal peptide is the mouse CD59a signal peptide comprising SEQ ID NO: 6.
Claim 19. The method of claim 19, wherein the selectable marker is puromycin N-acetyltransferase (PAC).  
Claim 25. The method of claim 15, wherein the signal peptide is the mouse CD59a signal peptide comprising SEQ ID NO: 6.  
Claim 31. A method for the selection of eukaryotic cells secreting a protein of interest (POI), comprising identifying cells presenting Biotin Mimetic Peptide (BMP)comprising SEQ ID NO:5, on their cell surface, wherein the level of BMP presentation on the cell surface is correlated with the amount of POI secreted, the method comprising the steps of:
(i) transfecting eukaryotic cells with a first eukaryotic vector comprising a nucleic acid molecule, said nucleic acid molecule comprising
___(I) a nucleic acid coding sequence comprising, (1) a first nucleic acid sequence encoding a signal peptide, (2) a second nucleic acid sequence encoding said BMP, (3) a third nucleic acid sequence encoding a polypeptide stretch that comprises a transmembrane peptide that allows the anchorage of the BMP, by a GPI anchor attached to an amino acid of said attachment site, to a cell membrane, and (4) at least one expressible POl-encoding nucleic acid sequence; and
___(II) a first promoter operably linked to said sequence (I) and capable of driving transcription of said sequence (I) in said eukaryotic cells,
(ii) culturing said cells under conditions conducive to expression of said nucleic acid sequence (I) under the control of said promoter, and the expression product of said nucleic acid sequence (I) is processed by said cells anchored, by said transmembrane peptide, to the membranes of said cells;
(iii) labeling the BMP-transfected cells with a detectable biotin-binding moiety; and
(iv) identifying and isolating BMP-transfected cells labeled with the
detectable biotin-binding moiety, thereby identifying cells expressing
POL.
Claim 32. The method of claim 31, wherein the transmembrane peptide is the transmembrane peptide of mIGF-1Rcomprising SEQ ID NO: 2. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636